Citation Nr: 0710083	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-02 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
December 1972.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision and was last 
remanded in September 2005.  


FINDING OF FACT

The veteran is not shown to have engaged in combat with the 
enemy during his period of active military service, nor to 
have any verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of the first three elements required by 
Pelegrini II in a September 2001 letter, and of the fourth 
Pelegrini II element in a September 2003 letter.  

To date, VA has not provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  
Nevertheless, there is no prejudice in proceeding with the 
issuance of a final decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Since (as detailed below) the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claim, he was not 
prejudiced thereby because this is harmless error.  VA 
satisfied its notice requirements as of September 2003 and 
readjudicated the claim in a September 2006 supplemental 
statement of the case.  

Service medical and personnel records have been obtained, as 
have August 2004 and August 2006 reports from the United 
States Armed Services Center for Research of Unit Records 
(now known as the United States Army and Joint 
Services Records Research Center (JSRRC)).  Numerous VA 
outpatient and Vet Center records are also in the file.  In 
April 2005, a hearing was held at the RO before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).  The 
transcript of this hearing (as well as of a June 2003 local 
hearing) have been obtained.  The veteran underwent a VA PTSD 
examination in October 2002, and the report of this 
examination has been associated with the claims file. 

In October 2006, the veteran's representative submitted the 
report of a September 2006 psychiatric outpatient visit at a 
VA facility.  Since this document does not specifically 
reference PTSD or contain any information about the veteran's 
reported stressors, it is not pertinent to the claim on 
appeal and need not be referred to the RO for initial 
consideration.  See 38 C.F.R. § 20.1304(c).

In a July 2001 written statement, the veteran indicated that 
he had been receiving disability benefits from the Social 
Security Administration (SSA) since 1981, and he asked that 
VA obtain these records.  This has not been done.  However, 
it is exceedingly likely that the records obtained from the 
SSA would (at most) merely confirm that the veteran has been 
treated for diagnosed PTSD, a fact which the Board readily 
concedes.  The veteran has never alleged that there are any 
outstanding SSA records which provide information about the 
key question of this case: whether his PTSD stressors have 
been verified.  Therefore, remanding this case again simply 
to obtain SSA records would only serve to delay a Board 
decision on the merits.  

VA has satisfied its applicable duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran will not be prejudiced by the 
Board's adjudication of his claim.

II.  Claim for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires (1) medical evidence 
establishing the diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 136-137 (1997).

There is no question that the veteran has diagnosed PTSD.  He 
was diagnosed as having this disability following an October 
2002 VA examination.  The PTSD diagnosis was based on his 
assertions that he experienced various stressors while on 
active duty in Vietnam.

In adjudicating a claim for service connection for PTSD, the 
Board must evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
the veteran's military records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  If VA determines that the veteran engaged in 
combat with the enemy and that his alleged stressor is combat 
related, then his lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 146; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  Cohen at 
146; see also Moreau v. Brown, 9 Vet. App. 389 (1996).

The veteran's DA Form 20 reflects that he served in Vietnam 
from December 1966 to November 1967.  He received a Vietnam 
Service Medal, a Vietnam Campaign Medal, and an Armed Forces 
Expeditionary Medal (there is no indication that this last 
medal was awarded for combat).  

The claims file reflects some confusion as to whether the 
veteran was awarded a Purple Heart.  In a June 2001 letter, 
the Veterans Health Administration advised the veteran that 
it had confirmed his receipt of the Purple Heart and that 
therefore he was part of a certain priority group with 
respect to VA medical care.  However, in January 2003 the 
National Personnel Records Center advised that its records 
did not show that the veteran had been awarded a Purple 
Heart.  In a January 2003 telephone conversation, the veteran 
confirmed that he himself had no record of ever having 
received the Purple Heart in service.  In short, there is no 
evidence that the veteran was actually awarded a Purple 
Heart, a Combat Infantryman Badge, or any other award 
specifically associated with combat.  

Accordingly, the Board finds that there is no credible 
evidence that the veteran "engaged in combat with the 
enemy" for purposes of 38 U.S.C.A. § 1154(b).  Although he 
may have served in a combat zone, this is not the same as 
having engaged in combat with the enemy.  See VAOPGCPREC 12-
99 (Oct. 1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Under these circumstances, stressors reported by the 
veteran must be independently corroborated.  They are not in 
this case.

As noted above, the veteran served in Vietnam from December 
1966 to November 1967.  His DA Form 20 reflects that he 
served as a wireman from December 1966 to January 1967, as a 
"Cir Cont Specialist" from January 1967 to March 1967, and 
as a wire team chief from March 1967 through October 1967.  
The DA Form 20 indicates that all of this service was with 
Company B of the 53rd Signal Battalion.  The DA Form 20 also 
indicates that the veteran participated in the Vietnam 
Counter Offensive, the Vietnam Counter Offensive Phase II, 
and the Vietnam Counter Offensive Phase III (but gives no 
details in this regard).    

The veteran's alleged stressors are detailed in written 
statements dated in November 2002 and April 2005, and in the 
transcripts of a June 2003 local hearing and an April 2005 
Board hearing.  He has asserted that he assigned to the 53rd 
Signal Battalion at Long Binh and that although his initial 
MOS was lineman, for his first three to four months in 
Vietnam he drove convoy trucks, dirt trucks, and supply 
trucks in and out of Long Binh.  He claims that during this 
time the convoy supply route came under attack from sniper 
fire, and that he saw a young Vietnamese girl struck and 
killed by a vehicle.  He has also asserted that during this 
period, he saw a red-headed American soldier (attached to the 
173rd Airborne Brigade) get his foot blown off by a grenade.  

The veteran asserts that he eventually volunteered to go into 
the field and was attached to the 173rd Airborne Brigade at 
Tay Ninh province on the Laos/Cambodian border.  At this 
point, he apparently reverted to his original lineman MOS and 
laid "landline" in support of Operations Cedar Falls and 
Junction City.  He claims that during these operations he 
(and his fellow soldiers) encountered many sniper and small 
arms attacks, especially in and around old French rubber tree 
plantations.  This incidents apparently occurred sometime 
between February 1967 and April 1967.  No one (that the 
veteran knows of) was hit by sniper fire during this time.  
Rather, he apparently came under fire and fired back.
  
The veteran also claims to have witnessed two helicopters 
being shot down during Operation Junction City (although he 
did not know anybody killed or injured since he was new to 
the unit).  He also claims to have witnessed an ammunition 
truck being hit by incoming fire near Ben Cat, resulting in 
shell fragments raining down for hours.  The veteran did not 
remember if anyone died because of this incident, but he has 
asserted that his back and arm were hit by shrapnel.  He 
initially claimed that this occurred in January 1967, during 
Operation Cedar Falls, but later reported that it had 
occurred during the subsequent Operation Junction City.  The 
veteran has also recounted how during Operation Junction City 
II he helped collect body parts after extensive firefights.  

A stressor need not be corroborated in every detail.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Moreover, the fact 
that a veteran, who had a noncombatant military occupational 
specialty, but was stationed with a unit that was present 
while enemy attacks occurred, would strongly suggest that he 
was, in fact, exposed to such attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

In this case, the veteran had a noncombatant military 
occupational specialty (wireman) but has asserted that he was 
in a unit that experienced enemy attacks.  
Yet VA has made multiple attempts to verify his stressors, to 
no avail.  In August 2003, the JSRRC reported that it was 
unable to verify the veteran's voluntary participation in 
Operation Junction City with the 173rd Airborne Brigade.  
However, they reviewed the Combat Operations After Action 
Report (AAR) submitted by the 173rd Airborne Brigade for 
Operation Junction City.  This AAR does not verify that an 
ammunition truck was destroyed, but does state that vehicles 
in convoys hit mines.  The AAR also lists one incident on 
March 23, 1967, when ". . . a fire broke out at Position 
Parry which was caused by the blast from the muzzle of a 
howitzer igniting a charge of an adjacent artillery piece.  
The fire was brought under control two hours later."  
Results of the accident were ten soldiers injured and two 
pieces of military equipment destroyed, along with an unknown 
amount of ammunition destroyed.  However, again, there is no 
confirmation that the veteran was assigned to or otherwise 
affiliated with the 173rd Airborne Brigade.  

In September 2005, the Board remanded so that the JSRRC could 
research whether the veteran was subject to sniper fire while 
assigned to the 53rd Signal Battalion at Lon Bien (Long Binh) 
from April 1967 to June 1967.  In August 2006, the JSRRC 
reported that its review of Alpha rosters confirmed that the 
veteran was a member of Company B of the 53rd Signal 
Battalion, holding an MOS of 36C (Wire Systems Installer).  
The morning report for Company B dated November 1, 1967, 
shows the veteran departing for the United States.  Yet 
according to the JSRRC, the combat unit records of both the 
53rd Signal Battalion and its higher headquarters (the II 
Field Force) do not mention any personnel in the 53rd Signal 
Battalion receiving sniper fire.  The JSRRC also reviewed all 
combat unit records and could not find an attack on Long Binh 
between February 7, 1967 and October 22, 1967.  

Thus, despite repeated attempts by VA, the veteran's 
stressors have not been verified.  It is virtually impossible 
for VA to independently confirm that he witnessed civilian 
deaths in Vietnam (such as the young girl apparently struck 
by a convoy vehicle) or that he collected body parts of 
unknown soldiers after firefights.  While he has claimed that 
he witnessed a red-haired soldier losing a foot in a grenade 
explosion, the veteran's own recollection is that this 
unnamed soldier was from a unit (the 173rd Airborne Brigade) 
with which the veteran has not been formally associated.  
Although he has asserted that his back and arm were hit by 
shrapnel after an ammunition truck exploded, service medical 
records do not confirm any such injuries.  On a Report of 
Medical History form dated in December 1965, he reported that 
he had burned his back in 1960 (he made a similar report on a 
Report of Medical History form dated in October 1972).  In 
any case, the December 1965 examination report revealed a 
scar on the back (said scar was not noted on the October 1972 
examination report).  None of the other service medical 
records reflect any other scars or other injury to the 
veteran's back or arms, and no service medical records 
reflect any treatment for or findings of any other combat-
related injuries (or any psychiatric symptoms, for that 
matter).    

Although the veteran has submitted various documents obtained 
from the internet detailing Operations Cedar Falls, Junction 
City, and Junction City II, none of these documents verify 
that the veteran himself (or indeed, even the unit to which 
his assignment has been confirmed, the 53rd Signal Battalion) 
were involved in these operations.  

As there is no probative evidence that the veteran engaged in 
combat with the enemy or that any claimed in-service stressor 
has been independently corroborated, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  While the veteran may sincerely believe that his 
diagnosed PTSD is related to service, as a layperson without 
medical expertise, he is not qualified to address questions 
requiring medical training for resolution (such as a 
diagnosis or medical opinion as to etiology).  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, the claim for service connection for PTSD must be 
denied.  The doctrine of reasonable doubt does not apply 
because the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


